DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/22 has been entered.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 11, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Daisuke et al. (JP 5585751 B1), Kawasaki et al. (US 2017/0246711 A1) will be used as the English translation, in view of Kawamata et al. (US 2011/0204121 A1).
Regarding claim 1, Daisuke teaches:
A solder material [ball (20); figure 1] comprising: 
a core of a metal [ball (20) has Cu core; 0052] and, 
a solder layer [solder layer completely encapsulates; 0052 and table 3] coating the core. 
Diasuke does not teach:
wherein the solder layer has: 
a Cu content of 0.1 mass% or more and 0.75 mass% or less, 
a Bi content of 0.5 mass% or more and 5.0 mass% or less, 
a Ag content of 0.1 mass% or more and 4.5 mass% or less, and 
a Ni content of 0 mass%, with 
Sn being the balance.
However, Diasuke is open to any Sn solder including Sn-Ag-Cu and Sn-Bi solders which may also include Ni; 0052.
Kawamata teaches a Sn solder that comprises 0.-1.5 mass% Ag, 0.5-1.0 mass% Cu, 2.5-5.0 mass% Bi and various specific examples that fall within this range; abstract and Table 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the Kawamata solder for the Diasuke solder layer because of its suppression of shrinkage, melting point, and bonding strength.
Kawamata and the claims differ in that Kawamata does not teach the exact same ranges as recited in the instant claims.
However, one of ordinary skill in the art at the time/before the effective filing date of the invention would have considered the invention to have been obvious because the ranges taught by Kawamata overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974), and MPEP 2144.05.  This reasoning applies to any claim and limitation in this action where a range is being claimed.  
Regarding claim 2, Daisuke does not teach the following, however this claim is addressed in the rejection of claim 1.
Regarding claim 3, Daisuke does not teach:
wherein the Ag content is more than 1.5 mass% and 4.5 mass% or less.
However, this claim is addressed by Kawamata since 1.5% would reasonably include more than 1.5%, the examiner takes the position that a person having ordinary skill in the art would have reasonably expected that the range of Kawamata would have been the same as, or similar to, the performance in the claimed range. “[A] prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.” MPEP 2144.05 Section I.   
Regarding claim 4, Daisuke teaches:
wherein the core is a metal of Cu, Ni, Ag, Au, Al, Mo, Mg, Zn, or Co, or an alloy of any combination of the metal [Cu core ball; 0052].
Regarding claim 5, Daisuke teaches:
wherein the core is a spherical core ball [0049-0050].
Regarding claim 6, Daisuke teaches:
wherein the core is a columnar core column [0121].
Regarding claim 7, Daisuke teaches:
further comprising a layer consisting of one or more elements selected from Ni and Co, wherein the layer is disposed between the core and the solder layer [Ni or Co plating layer; 0053].
Regarding claim 11, Daisuke teaches:
further comprising a layer consisting of one or more elements selected from Ni and Co, wherein the layer is disposed between the core and the solder layer [Ni or Co plating layer; 0053], and wherein the core is a spherical core ball [0049-0050].
Regarding claim 12, Daisuke teaches:
further comprising a layer consisting of one or more elements selected from Ni and Co, wherein the layer is disposed between the core and the solder layer [Ni or Co plating layer; 0053], and wherein the core is a columnar core column [121].
Regarding claims 14-16, Daisuke does not teach the following, however these claims are addressed in the rejection of claim 1.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLOS J GAMINO/Examiner, Art Unit 1735         
/ERIN B SAAD/Primary Examiner, Art Unit 1735